DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 9/27/21 and 4/28/22 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Device, Method, and Computer-readable Medium for Providing a Dummy Response When a Memory Search in Unnecessary.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites, in part, “a requester configured to issue a request for search to the memory circuit” and “determine whether or not to make the memory circuit perform search on the basis of a predetermined requirement not to make the memory circuit perform search and the request.”  First, it is unclear what role “the request” plays in this sequence of limitations because the “determine” limitation seems to end prematurely.  Perhaps the Applicant intended “determine whether or not to make the memory circuit perform search on the basis of a predetermined requirement not to make the memory circuit perform the requested search.”
Second, claim 1 also recites, in part, “create a predetermined response in a case where the memory circuit is not made to perform search, and return a response of the memory circuit and the predetermined response to the requester.”  Claim 1 appears directed to the situation in which the memory circuit is not made to perform a search and yet the controller “return[s] a response of the memory circuit” to the requester in claim 1.  It is unclear if a response of the memory circuit is in response to a search not being performed.  Reading claim 1, one skilled in the art would interpret the “predetermined response” to be provided to the requester when a search is not performed and “a response of the memory circuit” to be provided to the requester when a search is performed.  However, both “the response” and the “predetermined response” are provided which makes it unclear if a difference exists between the two responses or even if two different responses is actually required by the claim (i.e. can “the response” be predetermined and then one response qualify as both?).  Claim 2 supports this interpretation because it involves the situation where a search appears to be performed and it still returns both the response and the predetermined response.1  By failing to flesh out the differences in outcomes between when a search is performed and a search is not performed, the claims fail to distinctly claim what the inventor regards as his/her invention.  
Lastly, claim 1 recites, in part, “a controller configured to store order information in which the request is issued” and “return a response of the memory circuit and the predetermined response to the requester in the issued order on the basis of the order information.”  However, it does not appear the claim requires multiple requests, but rather only requires one request.  An order cannot consist of only one element.  Claims 5 and 6 recites similar limitations to those discussed above in claim 1 and are rejected for the same reasons.
Claim 2 recites, in part, “creates the predetermined response in a case where the memory circuit is not made to perform search, and outputs the request to the memory circuit in a case where the memory circuit is made to perform search, and [additional steps].”  Because this limitation of claim implicates both the execution of a search and the non-execution of a search, it muddles whether the additional steps that follow this limitation are occurring with or without the search being executed.  Claim 2 need to clearly delineate what steps occur when a search is not performed and what steps occur when a search is performed.  
Claim 2 recites, in part, “acquires the predetermined response from the determination unit.”  There is a lack of antecedent basis for this term.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satake (US 5,603,006).

Regarding claims 1, 5, and 6, Satake teaches an information processing device, method, and non-transitory computer-readable medium comprising: 
a memory circuit configured to search for information stored in a memory (MS 6 in figure 1 of Satake); 
a requester configured to issue a request for search to the memory circuit (Satake, 2:42-47, 3:15-16, and 4:19-22 – instruction processors send access request, which contains address of MS 6 to cache control unit 3); and 
a controller configured to 
store order information in which the request is issued (Satake, 2:47-50 – requests are maintained in a FIFO order; see also Satake, 2:59-62 and 3:24-26), 
determine whether or not to make the memory circuit perform search on the basis of a predetermined requirement not to make the memory circuit perform search and the request (Satake, 2:65-3:10 – determine if requested data is in the cache or not [i.e. cache hit or cache mishit]; see also Satake, 4:38-56 – if cache mishit, the request is set to MS 6, but if a cache hit, MS 6 is not searched), 
create a predetermined response in a case where the memory circuit is not made to perform search (Satake, 3:13-45 – in a cache hit scenario, RAM 57 has the information that the processor has requested, so main storage 6 need not be searched; compare 3:52-54 – in a cache mishit, MS  received the request), and 
return a response of the memory circuit and the predetermined response to the requester in the issued order on the basis of the order information (Satake, 5:37-40 – data read from cache is set to instruction processor 1 via signal line 125; Satake, figure 2 – in both cache hits and mishits [i.e. whether the data was found in cache or main storage 6], data is stored in RAM 57 prior to being sent to IP-1).

Regarding claim 2, Satake also teaches wherein the controller configured to 
execute a storage processing that stores the predetermined requirement (Satake, figure 2 – RAM 57 stores data that may be requested by instruction processors), 
execute a determination processing that determines whether or not to make the memory circuit perform the search, creates the predetermined response in a case where the memory circuit is not made to perform search, and outputs the request to the memory circuit in a case where the memory circuit is made to perform search (Satake, 4:38-56 – comparator 16 determines if the address of the requested data matches the address of any data stored in cache and if so, the comparator 16 indicates a cache hit, but if a cache mishit, the request is forwarded to MS 6), and 
execute an order control processing that stores the order information (Satake, 5:15 – CSAQ 37 [cache hit requests] and CSBQ 41 [cache mishit requests] are stored in a FIFO), acquires the predetermined response from the determination unit (Satake, 3:13-45 – in a cache hit scenario, RAM 57 has the information that the processor has requested, so main storage 6 need not be searched), acquires a response from the memory circuit (Satake, 5:42-51 – RAM 57 receives data transferred from MS 6 via buffer 20) , and returns the responses to the requester in the issued order on the basis of the order information (Satake, 5:15-41 – data is read out of RAM 57  based on the FIFO order maintained in CSQA and CSBQ).


Claim Rejections - 35 USC § 103
Claim 3 is rejected under 35 U.S.C. 102((a)(1)) as anticipated by Satake (of record) or, in the alternative, under 35 U.S.C. 103 as obvious over Satake (of record) in view of Biederman (US 2018/0191629).

Regarding claim 3, Satake teaches the information processing device according to claim 2, wherein the determination processing creates a dummy response as the predetermined response.  Satake, 3:26-27 (RAM 57 is accessed in place of MS 6 during a cache hit).
	In the alternative, Satake teaches the information processing device according to claim 2, but does not explicitly teach “wherein the determination processing creates a dummy response as the predetermined response.”  However, Biederman teaches a coordinator circuit that sends a dummy data to the processing elements.  Biederman, ¶ 166.  At the time of the invention (pre-AIA ) or at the effective filing date of the invention (AIA ), it would have been obvious for one of ordinary skill in the art to send dummy data, as taught by Biederman, to the instruction processors, taught by Satake, in order to force the instruction processors to load the necessary instructions to process the upcoming data, thus reducing latency for processing the data.  Id. at ¶¶ 166, 175.
  

Claim 4 is rejected under 35 U.S.C. 103 as obvious over Satake in view of Biederman (both of record).

Regarding claim 4, Satake teaches the information processing device according to claim 2, but does not explicitly teach “wherein the memory includes specific information that specifies processing to be executed on a packet received from an external device, the requester generates the request to inquire the processing to be executed on the packet, the determination processing creates the predetermined response that represents the processing to be executed on the packet or transmits the request to the memory circuit, the memory circuit receives the inquiry according to the request, searches for the processing to be executed on the packet on the basis of the specific information, and responds to the order control processing, and the information processing device further comprises: an action adaptation circuit configured to acquire the response of the memory circuit or the predetermined response from the requester, executes the processing designated by the response of the memory circuit or the predetermined response on the packet, and transmits the packet. Satake, figure 2 (in both cache hits and mishits [i.e. whether the data was found in cache or main storage 6], data is stored in RAM 57 prior to being sent to IP-1).
	However, Biederman teaches
wherein the memory includes specific information that specifies processing to be executed on a packet received from an external device (Biederman, ¶ 117 – instructions for processing incoming packets are stored in main memory 114), 
the requester generates the request to inquire the processing to be executed on the packet (id. at ¶ 115 and figure 7 – packet parser 108 identifies processing required by the incoming packets and sends signal to main memory 114 to load an instructions queue with the necessary instructions), 
the determination processing creates the predetermined response that represents the processing to be executed on the packet or transmits the request to the memory circuit (id., figure 7 – parser 108 sends signal to main memory 114), 
the memory circuit receives the inquiry according to the request, searches for the processing to be executed on the packet on the basis of the specific information, and responds to the order control processing (id. at ¶117 – instructions need to process the incoming packets are retrieved from main memory and loaded into an instruction queue to maintain order), and 
the information processing device further comprises: an action adaptation circuit configured to acquire the response of the memory circuit or the predetermined response from the requester, executes the processing designated by the response of the memory circuit or the predetermined response on the packet, and transmits the packet (id. at ¶ 115 – core 150 processes the incoming packets based on the program/instructions provided by main memory as found in its cache).  
	At the time of the invention (pre-AIA ) or at the effective filing date of the invention (AIA ), it would have been obvious for one of ordinary skill in the art to load the cache for packet processing, as taught by Biederman, for the instruction processor, taught by Satake, in order to process the packets without a cache miss for either data or instructions.  Id. at ¶ 119.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S LAMONT whose telephone number is (571)270-7514 and email is benjamin.lamont@uspto.gov. The examiner can normally be reached M-F 7am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benjamin Lamont/Primary Examiner, Art Unit 2461                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As discussed infra, there is some ambiguity as to whether a search is required in claim 2.